                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

NYJUAN SHANDEZ WALTON,       )
                             )
    Plaintiff,               )
                             )
    v.                       )                CIVIL ACTION NO. 3:19-CV-56-ALB
                             )                            [WO]
CORRECTIONAL OFFICER HARMON, )
                             )
    Defendant.               )

                                          ORDER

      On October 10, 2019, the Magistrate Judge filed a Recommendation (Doc. 17) to which

no timely objections have been filed. Upon an independent review of the record and upon

consideration of the Recommendation, it is ORDERED as follows:

      1. The Magistrate Judge’s Recommendation (Doc. 17) is ADOPTED;

      2. This case is DISMISSED without prejudice.

      A Final Judgment will be entered separately.

      DONE and ORDERED this 5th day of November 2019.



                                                /s/ Andrew L. Brasher
                                          ANDREW L. BRASHER
                                          UNITED STATES DISTRICT JUDGE
